Exhibit 10.1
SECOND AMENDMENT TO LEASE
     THIS SECOND AMENDMENT TO LEASE (the “Second Amendment”) is entered into as
of June 10, 2011, by and between MSCP CROSBY, LLC, a Delaware limited liability
company, having an address in care of Divco West Real Estate Services, Inc., 575
Market Street, 35th Floor, San Francisco, California 94105 (“Landlord”), and
ACME PACKET, INC., a Delaware corporation, with a current address of 100 Crosby
Drive, Bedford, Massachusetts 01703 (“Tenant”).
WITNESSETH:
     WHEREAS, Landlord and Tenant entered into a Lease dated as of November 23,
2009 (the “Original Lease”) whereby Tenant leases from Landlord approximately
123,788 rentable square feet of space in the building (the “Original Premises”)
located at 100 Crosby Drive, Bedford, Massachusetts (the “Building”), as further
described in the Lease; and
     WHEREAS, Landlord and Tenant entered into that certain First Amendment to
Lease dated as of July 12, 2010 (the “First Amendment”) pursuant to which Tenant
leases from Landlord an additional approximately 27,161 rentable square feet of
floor area in the Building, comprised of approximately 22,337 rentable square
feet of floor area located on the first and third floors of the Building (and
designated as the “Option Space” in Section 1.1.2 of the Original Lease), as
well as approximately 4,824 rentable square feet of floor area located on the
ground floor of the Building (collectively, the “Initial Expansion Premises”)
(the Original Lease, as amended by the First Amendment shall be referred to as
the “Lease”; and the Original Premises and the Initial Expansion Premises
collectively shall be referred to as the “Current Premises”);
     WHEREAS, Tenant desires to lease from Landlord the remaining approximately
111,012 square feet of rentable space in the Building (the “Second Expansion
Premises”), all as further set forth herein; and
     WHEREAS, Landlord and Tenant desire to amend the Lease to enlarge the
Current Premises to include the Second Expansion Premises, to extend the Term of
the Lease, and to make other modifications to the terms and conditions of the
Lease, all as set forth herein.
     NOW, THEREFORE, in consideration of the mutual promises herein contained
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged by the parties hereto, Landlord and Tenant agree as
follows:
     1. Definitions. Capitalized terms not otherwise expressly defined herein
shall have the meanings ascribed to them in the Lease.
     2. Lease of Second Expansion Premises. Landlord leases the Second Expansion
Premises to Tenant, and Tenant leases the Second Expansion Premises from
Landlord, subject to the covenants and conditions set forth in the Lease, except
as provided in this Second Amendment. The Term of the lease of the Second
Expansion Premises shall commence on the date of “Substantial Completion” of the
“New Tenant Improvements” (as such terms are defined in Exhibit B attached
hereto), excluding the New Tenant Improvements for the “Early Occupancy Space”
(as defined in Section 2.3 of this Second Amendment), or the date Substantial
Completion of the New Tenant Improvements, excluding the New Tenant Improvements
for the

 



--------------------------------------------------------------------------------



 



Early Occupancy Space, would have occurred but for any Tenant Delays (as defined
in Exhibit B attached hereto) and Permitted Delays (as defined in Section 11 of
this Second Amendment), but not earlier than April 1, 2012; provided, however,
that if there are less than one hundred eighty (180) days between the date the
Construction Plans (as defined in Exhibit B) for the New Tenant Improvements
have been finally approved by Tenant and Landlord and the bidding process
described in Section 3.4 of Exhibit B has been completed and April 1, 2012,
except to the extent of Landlord Delays (as defined in Exhibit B), then the
commencement date of the lease of the Second Expansion Premises shall be
April 1, 2012 (whichever date is applicable, the “Second Expansion Commencement
Date”). The Term shall thereafter continue for the remainder of the Term of the
Lease, as extended and amended by this Second Amendment, unless earlier
terminated as provided in the Lease, as amended by this Second Amendment. From
and after the Second Expansion Commencement Date the Premises shall consist of
the Current Premises and the Second Expansion Premises, which collectively
contain approximately 261,961 square feet of rentable space, which shall be
deemed accurate and not subject to measurement. Any work performed or allowances
or concessions provided by Landlord to Tenant in connection with the
commencement of the initial Term of the Lease or prior amendment shall not apply
to the lease of the Second Expansion Premises.
          2.1. Existing Tenant. A portion of the Second Expansion Premises
consisting of approximately 11,784 square feet of rentable space, of which
approximately 3,905 square feet of rentable space on the ground floor and
approximately 7,878 square feet of the first floor, of the Building
(collectively, the “Inteq Space”) is leased to Inteq Corporation pursuant to a
separate lease with Landlord (the “Inteq Lease”). The term of the Inteq Lease is
scheduled to expire on June 30, 2011. If Inteq Corporation does not vacate the
Inteq Space, Landlord shall use its best efforts to regain possession and shall
diligently commence and pursue an action to recover possession if necessary to
avoid any delay in the commencement of construction of the New Tenant
Improvements. Subject to the provisions of Section 11 below, under no
circumstances shall Landlord be liable or responsible to Tenant if Inteq
Corporation does not vacate the Inteq Space by the expiration of the Inteq
Lease.
          2.2. Early Access to the Second Expansion Premises. Tenant may have
early access to the Second Expansion Premises after the date this Second
Amendment is fully executed by Tenant and Landlord, except for the Inteq Space
where Tenant may occupy and use such space early as provided in Section 2.3
below. Notwithstanding the foregoing, such early access is conditioned upon
Tenant not interfering with the construction by Landlord of Landlord’s Work (as
defined in Exhibit B attached hereto). The period of time prior to the Second
Expansion Commencement Date during which Tenant may have early access of the
Second Expansion Premises (or portions thereof) is subject to the reasonable
approval of Landlord and shall be referred to herein as the “Early Access
Period”. Tenant agrees that it shall not interfere in any material respect with
the progress of any of Landlord’s Work by such early entry and access. During
the Early Access Period, all terms and conditions of the Lease, as amended by
this Second Amendment, shall apply except that Tenant shall not be obligated to
pay Rent (including, without limitation, the Electric Charge and any utilities
for the Second Expansion Premises) during the Early Access Period for the Second
Expansion Premises. As a condition to entering the Second Expansion Premises
during the Early Access Period, Tenant shall provide Landlord with certificates
of insurance that Tenant is required to provide Landlord during the Term of the
Lease, as amended by this Second Amendment.

2



--------------------------------------------------------------------------------



 



          2.3. Early Occupancy Space. Tenant has requested and Landlord has
agreed that Tenant may occupy and use the Inteq Space after Inteq Corporation
vacates and surrenders possession of the Inteq Space pending construction of the
New Tenant Improvements in the balance of the Second Expansion Premises. Tenant
may occupy and use all of the Inteq Space or just the Inteq Space on the first
or second floors as hereinafter provided. Tenant shall notify Landlord in
writing by July 31, 2011 of the Inteq Space Tenant elects to occupy and use
prior to the Second Expansion Commencement Date. The portion of the Inteq Space
that Tenant elects to occupy and use early shall be referred to as the “Early
Occupancy Space.” Tenant may occupy and use the Early Occupancy Space on the
date Landlord delivers possession of the Early Occupancy Space to Tenant. Tenant
shall vacate the Early Occupancy Space by the Second Expansion Commencement Date
to allow the portion of the New Tenant Improvements to be constructed in the
Early Occupancy Space. Landlord will arrange for construction of the portion of
the New Tenant Improvements in the Early Occupancy Space after Tenant vacates
and removes its furniture, fixtures and property from the Early Occupancy Space.
Notwithstanding anything to the contrary in the Lease or this Second Amendment,
the time it takes to construct the New Tenant Improvements for the Early
Occupancy Space shall not delay or postpone the start of the Second Premises
Commencement Date and Tenant shall commence the payment of Monthly Base Rent and
all Additional Rent for all of the Premises (i.e., the Current Premises and the
Second Expansion Premises) in accordance with the schedule set forth in
Section 4.3 of this Amendment as of the Second Expansion Commencement Date even
though the New Tenant Improvements will not be done in the Early Occupancy Space
and Tenant will not be able to use or occupy the Early Occupancy Space until
Substantial Completion of the New Tenant Improvements in such Early Occupancy
Space. Landlord shall notify Tenant when the Inteq Corporation has vacated the
Inteq Space and the Inteq Space will be available for occupancy by Tenant.
               The early occupancy and use by Tenant of the Early Occupancy
Space shall be subject to all of the terms and provisions of the Lease, as
amended by this Second Amendment, and Tenant covenants and agrees to perform
such terms and provisions, except that prior to the Second Expansion
Commencement Date, Tenant shall not have to pay Monthly Base Rent or Tenant’s
Proportionate Share of Operating Expenses and Taxes for the Early Occupancy
Space, except as hereinafter provided. During such early occupancy of the Early
Occupancy Space, Tenant shall pay (i) for all utilities used in the Early
Occupancy Space, including without limitation, all costs for HVAC after Normal
Business Hours and for electricity, and (ii) for janitorial service and repairs
and maintenance performed by Landlord to the Early Occupancy Space. If any
utilities for the Early Occupancy Space are not separately metered, then Tenant
shall pay its pro rata share of the cost of such utility service as reasonably
determined by Landlord in good faith and Tenant shall make such payment to
Landlord within thirty (30) days after request by Landlord.
          Prior to occupying or using all or any portion of the Early Occupancy
Space, Tenant shall deliver to Landlord the certificates of insurance required
under this Lease. Tenant shall accept possession of the Early Occupancy Space in
its current AS IS condition, without the construction or installation by
Landlord of any improvements, furnishings or equipment of any kind and without
any representation or warranty, expressed or implied by Landlord or any of its
agents concerning the condition or suitability of the Early Occupancy Space.
Tenant shall not construct any improvements in the Early Occupancy Space, except
for the installation of telephone and electrical lines and other minor work, all
of which shall be subject to the prior

3



--------------------------------------------------------------------------------



 



written consent of Landlord, which shall not be unreasonably withheld, and
otherwise in compliance with the requirements of the Lease for the construction
of alterations in the Premises.
     3. Term. The Term of the Lease is extended for ten (10) years commencing on
April 1, 2012 and expiring on March 31, 2022 (the “New Expiration Date”),
subject to Tenant’s right to terminate early as provided in Section 3.1 below.
The period of time commencing on April 1, 2012 and expiring on the New
Expiration Date may be referred to in this Second Amendment as the “Extended
Term.”
          3.1. Early Termination Right. Tenant shall have a one-time right to
terminate the Lease (not for any period after the Extended Term if Tenant
exercises its option to extend as provided in Section 3.2 below or any period of
extension mutually agreed to by the parties) (the “Termination Right”) effective
as of March 31, 2020 (the “Early Termination Date”) by providing unconditional
and irrevocable written notice of such early termination to Landlord by no later
than March 31, 2019 (the “Early Termination Notice”); provided that (i) Tenant
pays to Landlord the Early Termination Payment (hereinafter defined) by the
later of the date that is thirty (30) days after Landlord notifies Tenant of the
amount of the Early Termination Payment or the date Tenant delivers the Early
Termination Notice, and (ii) no uncured Default exists as of the date Tenant
delivers an Early Termination Notice, or as of the Early Termination Date,
provided that Landlord shall have the right in its sole and absolute discretion
to waive in writing the requirement under this clause (ii) in which case the
Term shall expire as of the Early Termination Date but Tenant shall remain
liable for any uncured Default existing as of the Early Termination Date. The
“Early Termination Payment” means the unamortized amount of Leasing Costs
(hereinafter defined) and Deferred Rent (as defined in Section 2.7 of the
Original Lease) as of the Early Termination Date. The Deferred Rent is amortized
without interest as provided in Section 2.7 of the Original Lease. The Leasing
Costs shall be amortized over the Extended Term on a monthly straight-line
basis, together with interest at eight percent (8%) per annum. The term “Leasing
Costs” means all of the following costs and expenses incurred by Landlord in
connection with this Second Amendment: (a) “Landlord’s Allowance” (as defined in
Exhibit B attached hereto) actually funded, applied or credited by Landlord,
(b) if paid by Landlord, the amount of the unamortized Expansion Parking Costs
(as defined in Section 5.2 below) for the remainder of the Extended Term that is
terminated early under this section, and (c) all leasing brokerage commissions
paid by Landlord in connection with this Second Amendment.
          3.2. Options to Extend. Section 1.4.1.1 of the Original Lease is
amended to provide that Tenant shall have two options to extend the Extended
Term each for a period of five (5) years and the references to the “Extension
Term” shall mean each applicable five year extension exercised by Tenant
provided Tenant’s Extension Notice is at least twelve (12) months, but no more
than fifteen (15) months, prior to the then expiration of the applicable Term.
The first Extension Term shall commence, if at all, immediately following the
expiration of the Extended Term under this Amendment and the second Extension
Term shall commence, if at all, immediately following the expiration of the
first Extension Term exercised by Tenant. The annual Base Rent for each
Extension Term shall be the Extension Rental Rate (as defined in Section 1.4.1.1
of the Original Lease), except that there shall be no “floor” or minimum Base
Rent. Subject to the preceding sentence, the provisions in Section 1.4.1.1 for
determining the Extension Rental Rate shall be followed for each Extension Term
exercised by Tenant.

4



--------------------------------------------------------------------------------



 



     4. Schedule of Incorporated Terms. The Schedule of Incorporated Terms, set
forth on pages 1 through 3 of the Lease, as amended by the First Amendment, is
further amended as follows:
          4.1. Premises. As of the Second Expansion Commencement Date, the
definition of “Premises” is amended in its entirety and shall mean all of the
approximately 261,961 rentable square feet located in the Building as outlined
in Exhibit A attached hereto, and the term “Premises Rentable Area” shall mean
Two Hundred Sixty One Thousand Nine Hundred Sixty-One (261,961) square feet of
floor area.
          4.2. Expiration Date. The definition of “Expiration Date” is deleted
in its entirety and replaced as follows: “March 31, 2022.”
          4.3. Monthly Base Rent. As of April 1, 2012, the definition of
“Monthly Base Rent” is replaced with the following rental chart for the Current
Premises and the second Expansion Premises as set forth below:

                                                              Second Expansion  
                Current Premises             Premises (111,012     Second
Expansion             (150,949 sq. ft.)     Current Premises     sq. ft.)
Monthly     Premises Annual Per     Total Monthly Base   Time Period   Monthly
Base Rent     Annual Per Sq. Ft.     Base Rent     Sq. Ft.     Rent  
4/1/2012 — 6/30/2012
  $ 245,292.13     $ 19.50     $ -0-     $ -0-     $ 245,292.13  
7/1/2012 — 3/31/2013
  $ 245,292.13     $ 19.50     $ 203,522.00     $ 22.00     $ 448,814.13  
4/1/2013 — 3/31/2014
  $ 245,292.13     $ 19.50     $ 208,147.50     $ 22.50     $ 453,439.63  
4/1/2014 — 3/31/2015
  $ 245,292.13     $ 19.50     $ 212,773.00     $ 23.00     $ 458,065.13  
4/1/2015 — 3/31/2016
  $ 245,292.13     $ 19.50     $ 217,398.50     $ 23.50     $ 462,690.63  
4/1/2016 — 12/31/2016
  $ 245,292.13     $ 19.50     $ 222,024.00     $ 24.00     $ 467,316.13  
1/1/2017 — 3/31/2017
  $ 301,898.00     $ 24.00     $ 222,024.00     $ 24.00     $ 523,992.00  
4/1/2017 — 3/31/2018
  $ 308,187.54     $ 24.50     $ 226,649.50     $ 24.50     $ 534,837.04  
4/1/2018 — 3/31/2019
  $ 314,477.08     $ 25.00     $ 231,275.00     $ 25.00     $ 545,752.08  
4/1/2019 — 3/31/2020
  $ 320,766.63     $ 25.50     $ 235,900.50     $ 25.50     $ 556,667.13  
4/1/2020 — 3/31/2021
  $ 327,056.17     $ 26.00     $ 240,526.00     $ 26.00     $ 567,582.17  
4/1/2021 — 3/31/2022
  $ 333,345.71     $ 26.50     $ 245,151.50     $ 26.50     $ 578,497.21  

5



--------------------------------------------------------------------------------



 



          The April 1, 2012 through June 30, 2012 period shall be referred to in
this Second Amendment as the “Second Expansion Premises Abatement Period” during
which time Tenant shall not be required to pay Monthly Base Rent for the Second
Expansion Premises, but Tenant shall be required to pay Monthly Base Rent for
the Current Premises and all Additional Rent for the Current Premises and the
Second Expansion Premises. If the Second Expansion Commencement Date occurs
after April 1, 2012, the Second Expansion Premises Abatement Period shall be
ninety (90) days from and including the Second Expansion Commencement Date but
the schedule for future changes in Monthly Base Rent remains unchanged. By way
of example only, if the Second Expansion Commencement Date occurs on April 15,
2012 other than due to any Tenant Delay or Permitted Delays (as hereinafter
defined), the Second Expansion Premises Abatement Period would be ninety
(90) days from and including April 15, 2012 and the first $0.50 annual per
square foot increase in Monthly Base Rent for the Second Expansion Premises
would still occur on April 1, 2013, with the subsequent increases occurring in
accordance with the scheduled listed above.
          4.4. Base Tax Year. The “Base Tax Year” for the Second Expansion
Premises shall be fiscal year 2012 (i.e., July 1, 2011 through June 30, 2012).
The Base Tax Year for the Current Premises remains unchanged.
          4.5. Base Expense Year. The “Base Expense Year” for the Second
Expansion Premises shall be calendar year 2012 (i.e., January 1, 2012 through
December 31, 2012). The Base Expense Year for the Current Premises remains
unchanged.
          4.6. Tenant’s Proportionate Share. As of the Second Premises
Commencement Date, the definition of “Tenant’s Proportionate Share” is 100.00%.”
     5. Outline of Premises. The general outline of the Premises in
Appendix 1.1A of the First Amendment (which replaced Appendix 1.1A of the
Original Lease) is replaced by the outline of the Premises attached hereto as
Exhibit A as of the Second Expansion Commencement Date (and any Early Access
Period).
     6. Parking Rights. From and after the Second Premises Commencement Date,
Section 1.2.1 of the Original Lease, as amended by Section 7 of the First
Amendment, is amended to provide that Tenant shall have the right to use in
accordance with the terms of Section 1.2.1 of the Original Lease, all of the
parking spaces existing in the Parking Lot as of the date of this Second
Amendment subject to reservations for handicap parking and parking for emergency
vehicles.
          6.1. Parking Lot Expansion. At Tenant’s request, Landlord will expand
the existing parking at the Property to include up to one thousand forty-eight
(1,048) parking spaces; provided that Landlord and Tenant shall cooperate to
determine the actual location and the number and design of such additional
parking, and Landlord shall use its good faith reasonable efforts to have the
location of such additional parking within a reasonably close proximity to the
existing parking lot to the extent feasible and practicable. Tenant shall
provide at least one year’s prior written notice to Landlord of any request for
additional parking. Subject to the preceding sentence, Landlord shall prepare
the plans and specifications for such additional parking and the expansion would
be done in accordance with such plans and specifications

6



--------------------------------------------------------------------------------



 



approved by Landlord and the local governmental authority. Landlord shall be
responsible for construction of the improvements in connection therewith,
subject to Section 6.2 below. Tenant shall have the right to approve the
contractor performing such work and to participate in the negotiation of such
contract price with Landlord. Landlord shall not be obligated to proceed to
execute any contract for such work or perform such work unless and until Tenant
approves of the contractor and cost for such work, which approval shall not be
unreasonably withheld. Landlord shall cooperate with Tenant to value engineer
the costs thereof wherever reasonable at no additional cost to Landlord.
Notwithstanding anything to the contrary contained in this Section 6.1, if
Tenant is not satisfied with the projected costs or scope of such work, or for
any other reason or no reason, at any time prior to the earlier of commencement
of such work or the date Landlord executes a contract with the contractor,
Tenant shall have the right to rescind its request to expand the parking lot by
delivering written notice to Landlord and reimbursing Landlord for all actual
and reasonable out-of-pocket costs incurred by Landlord prior to such
rescission, including without limitation costs and expenses for architectural
and design services and fees paid to any local governmental authority.
          6.2. Payment by Tenant. If Landlord constructs such additional
parking, all actual and reasonable out of pocket hard and soft costs for the
expanded parking, access and emergency roads and aisles and any other
improvements to the existing parking lot and other areas of the Property in
connection therewith (the “Expansion Parking Costs”) shall, at Tenant’s option,
be (i) paid by Tenant, or (ii) paid by Landlord and amortized over the then
remaining Term of the Lease, excluding any Extension Term unless already
exercised by Tenant, with interest at eight percent (8%) per annum, and such
amortized Expansion Parking Costs, with interest, shall be added to the Monthly
Base Rent and paid by Tenant to Landlord as and when Monthly Base Rent is
required under the Lease, as amended by this Second Amendment. The parties shall
execute an amendment to the Lease, as amended by this Second Amendment, within
twenty (20) days after request by Landlord but the failure of Landlord to make
such request or the failure by Tenant to execute such amendment shall not
relieve Tenant of its obligation to pay for such Expansion Parking Costs as
provided above.
          6.3. Managed Parking By Tenant. Notwithstanding the foregoing or
anything to the contrary contained in the Lease, Tenant shall also have the
right, at Tenant’s sole cost and expense from time to time during the Term and
whether or not Landlord has expanded the existing parking lot as contemplated
above, to manage parking for the Premises pursuant to a valet or managed parking
system with a parking operator selected by Tenant and reasonably approved by
Landlord.
     7. Additional Rent and Different Base Years. From and after the Second
Expansion Commencement Date, Section 2.2.2 of the Original Lease is replaced in
its entirety as follows:
          “Tenant shall pay Additional Rent in monthly installments, as
described below, in an amount equal to Tenant’s Proportionate Share of increases
in Taxes above Taxes in the applicable Base Tax Year for the Current Premises
and the applicable Base Tax Year for the Second Expansion Premises and Tenant’s
Proportionate Share of increases in Operating Expenses above Operating Expenses
in the applicable Base Expense Year for the Current Premises and the applicable
Base Expense Year for the Second Expansion Premises. In addition, unless the
Premises are separately metered, Tenant shall pay Additional Rent consisting of
the Electric Charge as set forth in Section 2.2.3 below.”

7



--------------------------------------------------------------------------------



 



     8. Return of LC. The existing Letter of Credit delivered by Tenant to
Landlord shall be returned by Landlord to Tenant concurrently with Landlord’s
execution of this Second Amendment. Section 2.6 of the Original Lease regarding
Tenant’s obligation to provide for the Letter of Credit shall no longer apply.
     9. Condition of the Second Expansion Premises. Landlord agrees to deliver
the Second Expansion Premises to Tenant in their present condition (i.e., as of
the date of this Second Amendment), subject to the construction of the New
Tenant Improvements by Landlord as provided in Exhibit B to this Second
Amendment. Landlord shall also promptly commence and diligently complete
Landlord’s Additional Work (as defined in Exhibit B) not later than the Second
Expansion Commencement Date, subject to any delays caused by Tenant and any
delays beyond the reasonable control of Landlord, but Landlord’s Additional Work
is separate and apart from the New Tenant Improvements. Tenant acknowledges that
the Second Expansion Premises are being delivered “as is”, except for latent
structural defects not readily apparent from a careful inspection of the
Premises without cutting into or otherwise disturbing walls, floors or ceilings,
without any representations or warranties of any kind (including, without
limitation, any express or implied warranties of merchantability, fitness or
habitability) from Landlord or any agent of Landlord, except as expressly
provided in this Amendment. Notwithstanding anything to the contrary in the
Lease or this Second Amendment, the Construction Costs (as defined in Exhibit B
attached hereto) for the New Tenant Improvements, HVAC Work and Landlord’s
Additional Work shall not be part of the Operating Expenses in the Base Expense
Year or any other year during the Term, as extended.
     10. Acceptance of Second Expansion Premises. Tenant’s taking possession of
the Second Expansion Premises shall be conclusive evidence that the Second
Expansion Premises were in good order and satisfactory condition when Tenant
took possession, except for items that are Landlord’s responsibility under the
provisions of the Lease and any punchlist items reasonably identified by Tenant.
Tenant and Landlord shall arrange for a joint walk through inspection of the
Second Expansion Premises within thirty (30) days after Substantial Completion
of the New Tenant Improvements to identify any punchlist items to Landlord and
Landlord shall diligently cure all items identified on such punchlist items.
Notwithstanding anything to the contrary contained in the Lease or this Second
Amendment, Landlord shall, within a commercially reasonable period of time,
repair and/or correct any “defects” in the New Tenant Improvements of which
Tenant has delivered notice to Landlord prior to the expiration of the one
(1) year period following the date of Substantial Completion thereof. For
purposes of the foregoing sentence, “defects” shall be limited to (i) the
defects in the New Tenant Improvements, including for purposes hereof the new
HVAC distribution installed in the Second Expansion Premises, covered under the
general contractor’s one year warranty from Substantial Completion of the New
Tenant Improvements (Landlord shall be responsible to correct such defect if the
general contractor fails to perform such work so long as the claim would be
covered under such general contractor’s warranty), and (ii) the extent the New
Tenant Improvements are substantially similar to or consistent with the tenant
improvements installed by Landlord for Tenant in the Current Premises. Landlord
agrees to obtain from its general contractor for the New Tenant Improvements a
one year warranty substantially similar to or consistent with the one year
warranty provided by the contractor in the AIA form A210 — 2007, entitled
“General Conditions of the Contract for Construction” unless otherwise approved
by Tenant and Landlord. Except as expressly provided in the Lease, no agreement
of Landlord to alter, remodel, decorate, clean or improve the Second Expansion
Premises or the Property, and no representation

8



--------------------------------------------------------------------------------



 



regarding the condition of the Second Expansion Premises or the Property or the
suitability of the Second Expansion Premises for Tenant’s proposed use thereof,
have been made by or on behalf of Landlord or relied upon by Tenant. At the time
Landlord delivers possession of the Second Expansion Premises to Tenant,
Landlord and Tenant shall together execute an acceptance acknowledgement in the
form attached as Exhibit C, appropriately completed. Landlord’s failure to
request such acceptance acknowledgment or the failure or day by Tenant in
executing such acceptance acknowledgement shall not delay or postpone the Second
Expansion Commencement Date or the Extended Term or Tenant’s obligations to pay
any Rent or other charges.
     11. Delay in Possession. If for any reason, other than Tenant Delays,
Landlord has not Substantially Completed the New Tenant Improvements in the
Second Expansion Premises by the later of (i) April 1, 2012, or (ii) the date
that is one hundred eighty (180) days after the date the Construction Plans (as
defined in Exhibit B) for the New Tenant Improvements have been finally approved
by Landlord and the bidding process described in Section 3.4 of Exhibit B has
been completed (the “Estimated Completion Date”), except as hereinafter
provided, Landlord shall not be subject to any liability therefor, nor shall
such failure affect the validity of the Lease or this Second Amendment, or the
obligations of Tenant, or extend the Term hereof. Notwithstanding the foregoing,
if the delay in Substantial Completion of the New Tenant Improvements in the
Second Expansion Premises results from a Tenant Delay, or if the New Tenant
Improvements shown on the Construction Plans therefor cannot reasonably be
expected to be completed within the later of April 1, 2012 or said one hundred
eight (180) day period on account of the materials specified in the Construction
Plans being back ordered and/or not otherwise available when needed (and Tenant,
after consultation with Landlord, does not wish to substitute other materials(s)
for such backordered or unavailable item(s)), or the work specified is not
standard office improvements (collectively, “Permitted Delays”, such term,
however, shall exclude delays resulting from “Code Compliant Work” to the
“Exterior Areas”, as such terms are defined in Exhibit B attached hereto), the
Second Expansion Commencement Date shall be April 1, 2012, subject to extension
for any Landlord Delay.
          In addition to the above, if Landlord has not Substantially Completed
the New Tenant Improvements in the Second Expansion Premises, for reasons other
than Tenant Delays, Force Majeure Delays (as defined in Exhibit B) or Permitted
Delays, by the date that is sixty (60) days following the later of the Estimated
Completion Date or April 1, 2012, Tenant, at Tenant’s option, exercised by
written notice to Landlord given no later than ten (10) days after the
expiration of such sixty (60) day period (the “Outside Completion Date”), may
elect to exercise one of the following remedies as its sole and exclusive remedy
for such delay:
                    (i) To notify Landlord that Tenant elects to have an
abatement of Monthly Base Rent, for just the Second Expansion Premises but not
the Current Premises, of one day of Monthly Base Rent for each day after the
Outside Completion Date until Substantial Completion of the New Tenant
Improvements occurs with such abatement being applied towards Monthly Base Rent
first coming due for the Second Expansion Premises; or
                    (ii) To take over and complete the New Tenant Improvements
on its own with the remaining costs therefor (up to a total of the amount of
Landlord’s Allowance and to the extent applicable HVAC Allowance for the HVAC
Work, as such terms are defined in Exhibit B attached hereto, but less costs
already paid by Landlord for the New

9



--------------------------------------------------------------------------------



 



Tenant Improvements or HVAC Work as the case may be) to be reimbursed to Tenant
by Landlord within thirty (30) days of receipt by Landlord of an invoice from
Tenant for such costs, accompanied by customary documentation supporting the
charges for completion of such work, which documentation is of a scope and
detail sufficient to satisfy a commercial construction lender operating in the
market area in which the Building is located and which shall include copies of
paid invoices from Tenant’s contractor, paid invoices for materials, equipment,
moving and/or installation charges, and lien waivers. If such option under this
paragraph (ii) is chosen, Landlord shall reasonably cooperate with Tenant to
accommodate Tenant’s contractor, and as otherwise reasonably necessary for
Tenant to complete the New Tenant Improvements. If Landlord fails to reimburse
Tenant for such costs (up to the limit set forth herein) within such thirty-day
period, Tenant shall have the right to offset unreimbursed costs against Monthly
Base Rent for the Second Expansion Premises; provided, however, Tenant shall not
be entitled to offset more than 20% of any particular installment of Monthly
Base Rent. Except for the remedies specifically set forth in this Section, which
are Tenant’s sole remedies for the failure of the New Tenant Improvements to be
Substantially Complete by the Estimated Completion Date, Landlord shall not be
subject to any liability therefor, nor shall such failure affect the validity of
the Lease or this Second Amendment, or the obligations of Tenant hereunder, and
Tenant waives any right to rescind this Lease or to recover from Landlord any
damages, direct or indirect, which may result from the failure of Landlord to
timely substantially complete the New Tenant Improvements.
     12. Other Changes.
          12.1. Future Development. Landlord agrees that it will not construct
additional buildings for lease or sale on the Property through April 1, 2015.
          12.2. Window Washing. The schedule and specifications for washing of
the exterior windows shall be in accordance with Exhibit D attached hereto.
          12.3. Inteq Generator Equipment. Tenant may take over and use the
existing generator equipment owned by Inteq Corporation at the Property
(“Inteq’s Generator Equipment”) if Inteq Corporation elects to leave Inteq’s
Generator Equipment at the Property at the expiration of the term of the Inteq
Lease. Landlord shall not be responsible or liable if Inteq Corporation removes
or damages all or any part of Inteq’s Generator Equipment. Tenant’s take over
and use of Inteq’s Generator Equipment shall be in its AS IS condition without
any representation or warranty, whether expressed or implied, by Landlord.
Landlord shall not be responsible for any repairs or maintenance of Inteq’s
Generator Equipment or for the failure of such equipment to comply with any
applicable Legal Requirements. The use and operation of such equipment by Tenant
shall be subject to Section 1.2.2 of the Original Lease, except that
(i) Tenant’s obligation with respect to the maintenance and repair of Inteq’s
Generator Equipment shall be limited to providing typical maintenance, and
Tenant shall have the right, but not the obligation, to make major repairs
except if required due to the negligence or willful misconduct of Tenant, or
replace, the same, and in any event upon the expiration or termination of the
Lease, Tenant shall leave Inteq’s Generator Equipment in its place in its then
condition, provided, however, that if Tenant does make any repairs or
discontinues use of the Inteq’s Generator Equipment, Tenant shall at its expense
perform all requirements for shutting down and discontinuing the use of the
Inteq’s Generator Equipment as required under all applicable law and
regulations. Tenant shall not be responsible for any adverse condition caused by
the Inteq’s

10



--------------------------------------------------------------------------------



 



General Equipment that may exist as of the expiration of the term of the Inteq
Lease or prior to Tenant’s use thereof (such as by way of example only, prior
leak of any fuel tank). Landlord shall have no duty or obligation (x) to repair,
maintain or replace Inteq’s Generator Equipment, (y) to provide any warranty for
repair or replacement, or (z) be responsible for such equipment becoming in
disrepair, malfunctioning or failure of Inteq’s Generator Equipment
notwithstanding anything to the contrary in Section 1.2.2 of the Lease or
elsewhere in the Lease or this Second Amendment.
          12.4. HVAC Specifications and After Business Hour Charge.
               12.4.1. Section 4.1.3 of the Original Lease is amended so that
Landlord shall furnish heating and cooling to provide a space temperature and
ventilation for the comfortable occupancy of the Premises under normal business
operation, as described on Exhibit E, Monday through Friday, inclusive, from
8:00 a.m. to 6:00 p.m. and Saturday from 9:00 a.m. to 1:00 p.m., holidays
excepted.
               12.4.2. The Building is commonly referred to having east and west
towers although both towers are part of one Building. The east tower has the
Current Premises and the west tower has the Second Expansion Premises.
Section 4.1.2 of the Original Lease is amended to provide that the current
$65.00 per hour per floor charge for HVAC use outside Normal Business Hours
shall be $65.00 per hour per floor in each tower at the Building. By way of
example only, if HVAC usage after Normal Business Hours is required on the
second floor of the Building, the after hour charge would be $65.00 per hour for
the east tower plus $65.00 per hour for the west tower. Such charge shall be
prorated for partial hours and is subject to change at any time during the Term,
as extended by this Second Amendment, from and after the date this Second
Amendment is fully executed by the parties, but any increase for such after hour
charge shall be consistent with charges for after hour HVAC usage by other
institutional owners of comparable class property in the Bedford/Burlington
Route 128 North Market Area.
          12.5. Chilled Water. Section 4.1.3 of the Original Lease is replaced
in its entirety to provide as follows:
“In addition to the eighty (80) tons of existing supplemental HVAC service to
the Current Premises, Tenant shall have the right to connect to the chilled
water system and cooling tower and pumps (the “Base Building System”) for up to
sixty (60) tons of chilled water for Tenant’s twenty—four (24) hour per day
supplemental HVAC use in the Current Premises. Tenant may also have additional
tonnage of chilled water for Tenant’s twenty—four (24) hour per day supplemental
HVAC use for the Second Expansion Premises to the extent such additional tonnage
is available and does not impair, compromise or adversely affect the capacity of
the Base Building System to service the Building in accordance with the
requirements of the Lease, as amended by this Second Amendment, without further
modification, alteration, improvement or expansion of or increase to the Base
Building System, as reasonably determined by Landlord. Landlord shall have the
right to elect to take back all or any part of the additional tonnage of chilled
water made available to Tenant under the prior sentence if Landlord reasonably
determines such to be necessary for providing HVAC service to the Building as
required under the Lease, as amended by this

11



--------------------------------------------------------------------------------



 



Second Amendment. Tenant shall be responsible for any and all costs (including
equipment) associated with Tenant’s connection to Landlord’s Base Building
System (and all such work shall be approved by Landlord in accordance with the
terms of the Lease, as amended by this Second Amendment). Tenant shall pay its
share of utility costs associated with its use of the Base Building System. Such
costs shall be calculated by Landlord by multiplying the total utility costs for
the use of such Base Building System for the Building by a fraction the
numerator of which is the tonnage of Tenant’s supplemental HVAC connected to the
Base Building System and the denominator of which is five hundred (500) tons, or
one thousand (1,000) tons if the second five hundred (500) tons of existing
equipment is used for this purpose. Tenant shall pay such utility costs to
Landlord monthly, with Tenant’s payment of rent hereunder based on an invoice
received from Landlord. Tenant shall also be responsible for payment of all
utility costs to operate its supplemental HVAC that is not connected to the Base
Building System.”
          12.6. Vendors Check In and Minimum Hours. All employees,
representative and agents of Landlord and its property manager, and all service
contractors and vendors engaged by Landlord to perform any service inspection or
work in the Premises shall sign in at Tenant’s front desk to the main entrance
to the Premises, except in an emergency. Service calls shall not be subject to a
four hour minimum charge.
          12.7. Exclusive Use Rights. Section 1.1.1 of the Original Lease is
amended so that Tenant shall have exclusive use, without any cost to Tenant, of
all amenities in the Building, including the existing cafeteria, fitness center
and auditorium in the Building and Common Areas in the Building and elsewhere on
the Property, subject (a) to Landlord’s reserved rights to the Reserved Areas
and Facilities as provided and defined in Section 1.5 of the Original Lease;
provided, however, Landlord shall not relocate any entranceways to the Building
or any Common Areas within the Building or lease, license or permit the use of
any Common Areas by any party other than Tenant or any party claiming through
Tenant, and (b) to any further development of the Property by Landlord after
April 1, 2015 when Tenant’s use of such exterior Common Areas shall be
non-exclusive, but Tenant’s use of such amenities and Common Areas in the
Building, the outdoor patio adjacent to the Building (i.e., the patio being
installed as part of Landlord’s Additional Work under Section 9 of Exhibit B-1),
the Backup Power System and Inteq’s Generator Equipment shall still be for
Tenant’s exclusive use.
          12.8. Property Management. The Property is currently managed by Divco
West Real Estate Services, Inc. (“Divco”). Tenant shall have the right from time
to time after not less than ninety (90) days prior written notice to Landlord to
have Landlord engage a different third party property management company to
provide property management services, subject to the following conditions and
requirements:
               12.8.1. Landlord will propose the name of up to three
(3) replacement property management companies and Tenant may elect upon notice
to Landlord to have anyone of such proposed replacement property management
companies become the new property manager. The replacement property management
company must be an independent qualified and reputable third party property
management company with experience in managing large office buildings comparable
to the Building. The new property management company shall be

12



--------------------------------------------------------------------------------



 



referred to herein as the “New Property Management Company.” The New Property
Management Company and Landlord will enter into a customary, market property
management agreement on terms and conditions and for fees and compensation
approved by Landlord in its reasonable discretion, but such fees and
compensation shall be in accordance with the Lease, as amended by this Second
Amendment. The terms of such property management agreement will be consistent
with Landlord’s responsibilities under the Lease, as amended by this Second
Amendment. Tenant may arrange for supplemental services from the New Property
Management Company at Tenant’s sole expense.
               12.8.2. The New Property Management Company must maintain such
insurance as is customarily required by institutional landlords of similar
buildings and name Landlord and its designees as additional insured on all
liability policies.
               12.8.3. The maximum combined management fee payable to the New
Property Management Company and Divco shall not exceed the amount provided in
the Lease, unless permitted by Tenant. All such fees shall be included in
Operating Expenses.
               12.8.4. The third party property management may be terminated by
Landlord or a successor Landlord upon any sale or transfer of the Property to an
unaffiliated third party and a new property management company may be selected
by such successor Landlord; provided, however, that Tenant shall have the right
to have such successor Landlord replace such newly designated property
management company after one year following the date of such sale to a successor
Landlord with such replacement to be done in accordance with this Section 12.8
and all subsections thereof.
          12.9. One-Time Right to Notice of Intent to Market. If Landlord, in
its sole and absolute discretion, elects to market the Property, but not with
any other property as part of a portfolio sale including the Property and other
property, for sale at any time during the Term, Landlord shall provide Tenant
with written notice of such election and the contact information of Landlord’s
broker (“Marketing Notice”), provided Tenant is leasing all of the Premises
(i.e., the Current Premises and the Second Expansion Premises) and is not in
default of the Lease beyond any applicable grace or cure periods, as amended by
this Second Amendment. Tenant’s right to the Marketing Notice shall only apply
if Landlord elects to market, list or consider proposals for the sale of the
Property other than as part of a portfolio sale with other properties. The right
to the Marketing Notice will not be applicable if (i) Landlord elects in its
sole and absolute discretion to sell or market the Property as part of a
portfolio sale with any other property or properties, (ii) the Property will be
conveyed by any trustee sale, foreclosure or deed in lieu thereof, or (iii) the
Property will be transferred to an affiliate. If Landlord sells or otherwise
transfers the Property to another party (whether as part of a package with any
other property, or as a single asset), then Tenant’s right to a Marketing Notice
under this Section shall be null and void and of no further force or effect.
Notwithstanding anything to the contrary, Tenant acknowledges and agrees that
this right to a Marketing Notice is subject and subordinate to any mortgage or
deed of trust now or hereafter placed on the Property and that any lender will
not be obligated to agree to recognize such right in the event of a foreclosure,
trustee’s sale or deed in lieu thereof or in connection with providing any
subordination, attornment and non-disturbance agreement. Landlord’s agreement to
provide a Marketing Notice to Tenant as provided above shall not require or
impose any obligation on Tenant or Landlord to negotiate or enter into any

13



--------------------------------------------------------------------------------



 



agreement for any sale or other disposition of the Property. For purposes of
this Section 12.9, the term “Property” shall include a controlling interest
therein.
          12.10. Inspection. At its expense, Tenant shall be allowed to have an
independent engineer to perform an inspection on all life safety, HVAC and
electrical systems in the Building and Tenant shall have the right to use the
results of such inspections for purposes of indentifying additional HVAC Work
(consistent with the HVAC specifications in Exhibit E) or otherwise confirming
Landlord’s proper completion of Landlord’s Work, and Landlord reserves the right
to engage consultants to verify such work required to be done by Landlord.
          12.11. Certain Representations and Warranties of Landlord. Landlord
hereby represents and warrants to Tenant that:
               12.11.1. No joinder or approval of another person (including,
without limitation, any lender or ground lessor) is required with respect to
Landlord’s right and authority to enter into this Amendment.
               12.11.2. There is no mortgage or ground lease encumbering the
Property or any portion thereof.
               12.11.3. To Landlord’s actual knowledge as of the date of this
Second Amendment, Landlord is not aware of the existence of any Hazardous
Material or mold in the Second Expansion Premises (i) except (x) as disclosed in
the “Phase I Environmental Site Assessment Limited Asbestos Survey and Limited
Visual Mold and Moisture Content Survey 100 Crosby Drive Bedford, Massachusetts”
dated August 2007, prepared by ENVIRON International Corporation for Divco West
Properties, and (y) for minimal quantities of Hazardous Material contained in
products used for cleaning and office purposes and customary quantities of
Hazardous Material contained within equipment used for the operation of the
Building’s systems, or (ii) in violation of any applicable Legal Requirements in
effect as of the date of this Second Amendment.
               12.11.4. To Landlord’s actual knowledge as of the date of this
Second Amendment, there are no structural defects in west tower portion of the
Building.
               12.11.5. Landlord has available or access to sufficient funds to
pay for the completion of the Landlord’s Work.
               12.11.6. Landlord has not received written notice from any
governmental authority or other third party that the Building is in violation of
any Legal Requirement.
          12.12. No Landlord Supervision or Oversight Fee. Except for the
supervision fee described in Section 2 of Exhibit B, Landlord shall not be
entitled to any supervision or oversight fee from Tenant in connection with any
improvements or alterations hereafter constructed in the Building or on the
Property, except to the extent Tenant requests Landlord to perform any other
alterations for Tenant other than the expansion of parking under Section 6.1 of
this Second Amendment for which no supervisory or oversight fee shall be due
Landlord from Tenant.

14



--------------------------------------------------------------------------------



 



          12.13 Signs. At its expense, Tenant shall have the right to have a
sign with its name installed on the Building where the existing sign for “Inteq”
is currently located. The existing Inteq sign will be removed as provided in
Section 4 of Exhibit B-1 attached hereto. In addition, Tenant shall have the
additional signage rights described in Section 6 of Exhibit B-1. All such
additional signage rights shall be included as part of Tenant’s signage rights
under Section 3.15 of the Original Lease and shall be subject to the terms and
provisions of Section 3.15 of the Original Lease, as amended by this Second
Amendment. Landlord shall remove the existing Richards, Barry & Joyce brokerage
sign from the Property within five (5) business days after the date this Second
Amendment is fully executed and delivered by Tenant and Landlord.
     13. Brokerage. Each of Landlord and Tenant represents and warrants to the
other that it has not dealt with any broker or agent in connection with this
Second Amendment, other than Richards Barry Joyce & Partners, LLC and Grubb &
Ellis (collectively, the “Broker”), and that, insofar as it knows, no other
broker or agent negotiated this Second Amendment or is entitled to any
commission in connection herewith. Each of Landlord and Tenant agrees to
indemnify, defend and hold the other (and in the case of Landlord, its asset
manager, its property manager and their respective employees) harmless from and
against any claims for a fee or commission made by any broker, other than the
Broker, claiming to have acted by or on behalf of Landlord or Tenant, as the
case may be, in connection with the Second Amendment.
     14. Successors and Assigns. It is mutually agreed that all covenants,
conditions and agreements set forth in the Lease (as amended hereby) shall
remain binding upon the parties and inure to the benefit of the parties hereto
and their respective permitted successors and assigns.
     15. Submission Not an Offer. The submission of this Second Amendment shall
not constitute an offer and this Second Amendment shall not be effective and
binding unless and until fully executed and delivered by each of the parties
hereto.
     16. Ratification. Except as modified hereby, all other terms and conditions
of the Lease shall remain unchanged and in full force and effect and are hereby
ratified and confirmed by the parties hereto.
     17. Inconsistencies or Conflicts. Any inconsistencies or conflicts between
the terms and provisions of the Lease and the terms and provisions of this
Second Amendment shall be resolved in favor of the terms and provisions of this
Second Amendment.
     18. Modification. This Second Amendment shall not be modified except in
writing signed by both parties hereto. All references in this Second Amendment
to the Lease shall be deemed to refer to the Lease, as amended by this Second
Amendment, where the context reasonably requires.
     19. Counterparts. This Second Amendment may be executed by the parties
hereto in multiple counterparts, each of which when taken together shall
constitute a fully executed original document. Additionally, telecopied or
e-mailed signatures may be used in place of original signatures on this Second
Amendment. Landlord and Tenant intend to be bound by the signatures on the
telecopied or e-mailed document, are aware that the other party will rely on the
telecopied or e-mailed signatures, and hereby waive any defenses to the
enforcement of the terms of this Second Amendment based on the form of
signature.

15



--------------------------------------------------------------------------------



 



     20. Tenant’s Authority. Tenant represents and warrants for itself that all
requisite organizational action has been taken in connection with this Second
Amendment, and that the individual signing on behalf of Tenant has been duly
authorized to bind the Tenant by his signature.
     21. Landlord’s Authority. Landlord represents and warrants for itself that
all requisite organizational action has been taken in connection with this
Second Amendment, and that the individual signing on behalf of Landlord has been
duly authorized to bind the Landlord.
     22. Notice of Lease. Landlord and Tenant shall execute and deliver a notice
of lease with respect to the Lease, as amended, which notice of lease Tenant may
record at Tenant’s expense.
[SIGNATURES ON FOLLOWING PAGE]

16



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment
on the date first indicated above.

                  LANDLORD:   MSCP CROSBY, LLC,
a Delaware limited liability company    
 
                    By:   Divco West Real Estate Services, Inc.,
a Delaware corporation,
its agent    
 
               
 
      By:   /s/ James Teng    
 
      Name:  James Teng    
 
        Title:  Managing Director    
 
                TENANT:   ACME PACKET, INC.,
a Delaware corporation    
 
               
 
  By:   /s/ Andrew D. Ory                
 
    Name:  Andrew D. Ory    
 
    Title:  CEO    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
OUTLINE OF ENTIRE PREMISES
Exhibit A consisting of this cover sheet and the four (4) pages attached hereto
is intended only to show the general layout of the entire Premises as of the
Second Expansion Commencement Date (i.e., the Current Premises and the Second
Expansion Premises). The depiction of interior demising or office walls,
windows, furniture and equipment in this Exhibit is for illustrative purposes
only, but does not mean that such items exist. It does not in any way supersede
any of Landlord’s rights set forth in the Lease. It is not to be scaled; any
measurements or distances shown should be taken as approximate.
All shaded areas in the attached four pages show Building core areas that are
not part of the Premises.

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [b86955b8695500.gif]

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [b86955b8695501.gif]

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [b86955b8695502.gif]

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [b86955b8695503.gif]

 



--------------------------------------------------------------------------------



 



EXHIBIT B
WORK LETTER FOR CONSTRUCTION OBLIGATIONS
     This Exhibit B (“Work Letter”) forms a part of that certain Second
Amendment to Lease (the “Second Amendment”) by and between ACME PACKET, INC., as
Tenant, and MSCP CROSBY, LLC, a Delaware limited liability company, as Landlord,
to which this Exhibit is attached. All capitalized terms referred to in this
Exhibit shall have the same meaning provided in the Second Amendment, except
where expressly provided to the contrary in this Exhibit.
     1. Construction of Landlord’s Work and Code Compliant Work. Landlord shall
construct the New Tenant Improvements, HVAC Work, Landlord’s Additional Work and
Code Compliant Work in accordance with this exhibit and the construction
contract(s) to be executed by Landlord and its contractor(s). All such work
shall be performed in a good and workmanlike manner in compliance with all Legal
Requirements. The New Tenant Improvements and HVAC Work may be constructed in
two phases with the initial phase being done to the Second Expansion Premises
exclusive of the Early Occupancy Space, and the second phase being performed
after Tenant vacates and removes its property from the Early Occupancy Space. If
the New Tenant Improvements are constructed in such phases, Landlord agrees to
commence construction of the second phase promptly after Tenant vacates and
removes its property from the Early Occupancy Space and thereafter proceed to
achieve Substantial Completion of the second phase of the New Tenant
Improvements as soon as is reasonably practicable.
     2. Additional Definitions. Each of the following terms shall have the
following meaning:
          “Construction Budget”- An estimate of the Construction Costs for the
New Tenant Improvements prepared by Landlord after or in connection with the
preparation of the Construction Plans.
          “Construction Costs”- All costs and expenses, as they apply separately
to the New Tenant Improvements, HVAC Work and Landlord’s Additional Work, to
construct the New Tenant Improvements, HVAC Work and Landlord’s Additional Work,
including all fees and expenses for:
               (a) architectural/space planning services utilized by Landlord in
the preparation of any space plan;
               (b) architects, engineers and consultants in the preparation of
the Space Plans, Construction Plans, including mechanical, electrical, plumbing
and structural drawings and of all other aspects of the Construction Plans, and
for processing governmental applications and applications for payment, observing
construction of the work, and other customary engineering, architectural,
interior design and space planning services;
               (c) surveys, reports, environmental and other tests and
investigations of the site and any improvements thereon, to the extent such
reasonably necessary for the performance of the applicable work;

1



--------------------------------------------------------------------------------



 



               (d) labor, materials, equipment and fixtures supplied by the
general contractor, its subcontractors and/or materialmen;
               (e) the furnishing and installation of all heating, ventilation
and air conditioning duct work, terminal boxes, distributing diffusers and
accessories required for completing the heating, ventilation and
air-conditioning system in the Premises, including costs of meter and key
control for after-hour usage, if required by Landlord;
               (f) all fire and life safety control systems, such as fire walls,
sprinklers and fire alarms, including piping, wiring and accessories installed
within the Second Expansion Premises;
               (g) fees charged by the city and/or county where the Building is
located (including, without limitation, fees for building permits and plan
checks) required for the work;
               (h) a construction supervision fee payable to Landlord’s agent
not to exceed two and one half percent (2 1/2%) of the Construction Costs
(exclusive of unreimbursed architectural, engineering and other consultants’
costs paid for directly by Tenant) solely for the New Tenant Improvements
(exclusive of said fee);
               (i) all taxes, fees, charges and levies by governmental and
quasi-governmental agencies for authorization, approvals, licenses and permits;
and all sales, use and excise taxes for the materials supplied and services
rendered in connection with installation and construction; and
               (j) all costs and expenses incurred to comply with all Legal
Requirements or ordinances of any governmental authority with respect to the
Second Amendment Premises, except for the Code Compliant Work to be performed
and paid for by Landlord as provided in Section 5.2 of this Exhibit.
          The term Construction Costs shall not include any fees, costs,
expenses, compensation or other consideration payable to Tenant, or any of its
officers, directors, employees or affiliates, or the cost of any of Tenant’s
furniture, artifacts, trade fixtures, telephone and computer systems and related
facilities, or equipment, but shall, at Tenant’s election, include costs and
fees payable to Tenant’s architectural and engineering professionals and other
third party consultants providing services in connection with Landlord’s
Additional Work, subject to the terms of this Exhibit B.
          “Construction Plans” — The complete plans and specifications for the
construction of the New Tenant Improvements consisting of all architectural,
engineering, mechanical and electrical drawings and specifications which are
required to obtain all building permits, licenses and certificates from the
applicable governmental authority(ies) for the construction of the New Tenant
Improvements. The Construction Plans shall be prepared by duly licensed and/or
registered architectural and/or engineering professionals selected by Tenant but
subject to the reasonable approval of Landlord, and in all respects shall be in
substantial compliance with all applicable laws, rules, regulations, building
codes for the city and county where the Building is located.

2



--------------------------------------------------------------------------------



 



          “Force Majeure Delays” — Any delay, other than a Tenant Delay, by
Landlord in completing any portion of Landlord’s Work by reason of (i) any
strike, lockout or other labor trouble or industrial disturbance (whether or not
on the part of the employees of either party hereto), (ii) governmental
preemption of priorities or other controls in connection with a national or
other public emergency, civil disturbance, riot, war, sabotage, blockade,
embargo, inability to secure customary materials, supplies or labor through
ordinary sources by reason of regulation or order of any government or
regulatory body, or (iii) shortages of fuel, materials, supplies or labor,
(iv) lightning, earthquake, fire, storm, tornado, flood, washout, explosion,
inclement weather that adversely affects construction, or any other similar
industry-wide cause beyond the reasonable control of Landlord, or (v) any other
cause, whether similar or dissimilar to the above, beyond Landlord’s reasonable
control, but in all cases excluding the availability or unavailability of funds
or financing. The time for performance of any obligation of Landlord to
construct Landlord’s Work under this Work Letter or the Second Amendment shall
be extended at Landlord’s election by the period of any delay caused by any of
the foregoing events. Landlord’s delivery of the Second Expansion Premises shall
not, after extension on account of any Tenant Delays or Permitted Delays, in
either case, be extended for more than an additional sixty (60) days on account
of any Force Majeure Delay.
          “HVAC Allowance” means $1,044,000.00 for use solely towards payment of
Construction Costs for the HVAC Work. Any unused amount of the HVAC Allowance as
of April 1, 2013 shall remain the property of Landlord and Tenant shall have no
interest in or right to use such funds.
          “HVAC Work” means the equipment, modifications, changes and other work
to the base Building HVAC system (including distribution of HVAC in the
Premises), including any work or improvements to the roof structure and membrane
at the Building, required to be performed in connection with the HVAC Work or
New Tenant Improvements proposed by the Synergy Report dated April 29, 2011 for
the east tower and any subsequent findings from Synergy Consultants, Inc.
related to the east tower, west tower or the New Tenant Improvements. The HVAC
Work is intended to cause the Building’s HVAC system to deliver HVAC in
accordance with the specifications set forth on Exhibit E.
          “Landlord’s Additional Work” means the work described in Exhibit B-1
attached hereto.
          “Landlord’s Allowance” — The amount of $3,500,000.00 to be paid by
Landlord solely for the Construction Costs for the New Tenant Improvements,
which sum shall, subject to the terms and conditions of this Exhibit B, be paid
directly to the contracting parties entitled to payment.
          “Landlord Delay” means any actual delay incurred by Tenant in the
completion of the final approved Space Plans or Construction Plans or the
bidding process described in Section 3.4 of this Exhibit B to the extent not
caused by Tenant and is directly due to: (i) a delay by Landlord, or by any
person employed or engaged by Landlord, in approving or delivering to Tenant or
its architect a response for approval or disapproval of any plans, including,
without limitation, the Space Plans and the Construction Plans beyond the
applicable time period set forth in this Exhibit for Landlord to respond; or
(ii) any changes requested by Landlord in or to

3



--------------------------------------------------------------------------------



 



previously approved work or in the approved Construction Plans. Landlord Delay
shall also mean any actual delay of Landlord in achieving Substantial Completion
of the New Tenant Improvements by the later of (i) April 1, 2012, or (ii) the
date which is one hundred eighty (180) days after the date the Construction
Plans for the New Tenant Improvements have been approved and the bidding process
described in Section 3.4 of the Exhibit B has been completed, except to the
extent resulting from Tenant Delays or Permitted Delays. Tenant shall notify
Landlord in writing of a Landlord Delay within three (3) business days after the
earlier of (a) Landlord receipt of notice from Tenant’s architect of an event or
circumstance for a Landlord Delay or (b) the date when Tenant otherwise has
received actual knowledge of such event or circumstance constituting a Landlord
Delay; provided, however, if such notice is not timely given, the length of the
Landlord Delay shall be decreased by the number of days between the end of such
third (3rd) business day and the date of such notice to Landlord of such
Landlord Delay.
          “Landlord’s Work” means the New Tenant Improvements, HVAC Work and
Landlord’s Additional Work.
          “Substantial Completion,” “Substantially Complete,” “Substantially
Completed” — The terms Substantial Completion, Substantially Completed and
Substantially Complete shall mean when the following have occurred or would have
occurred but for Tenant Delays:
               (a) Landlord has delivered to Tenant a written notice stating
that the New Tenant Improvements have been Substantially Completed substantially
in accordance with the Construction Plans, except “punch list” items which may
be completed without materially impairing Tenant’s use of the Second Expansion
Premises or a material portion thereof; and
               (b) Landlord has obtained from the appropriate governmental
authority a temporary, conditional or final certificate of occupancy or signed
building permit (or equivalent), if one is required, for the New Tenant
Improvements permitting occupancy of the Second Expansion Premises by Tenant.
               Substantial Completion of the New Tenant Improvements will be
determined separately based on each phase of the New Tenant Improvements with
the first phase based on the New Tenant Improvements that may be done excluding
New Tenant Improvements for the Early Occupancy Space and the second phase based
on the New Tenant Improvements for the Early Occupancy Space.
          “Tenant Delay” — Any actual delay incurred by Landlord in the
completion of the New Tenant Improvements or HVAC Work (with respect to HVAC
Work, only to the extent the related delay causes a delay in the Second
Expansion Commencement Date) to the extent not caused by Landlord and is
directly due to: (i) a delay by Tenant, or by any person employed or engaged by
Tenant, in approving or delivering to Landlord any plans, schedules or
information, including, without limitation, the Space Plans and the Construction
Plans beyond the applicable time period set forth in this Exhibit, if any, only
to the extent it does not give Landlord one hundred eighty (180) days before
April 1, 2012 to Substantially Complete the New Tenant Improvements; (ii) a
delay in the performance of work in the Premises by Tenant or any person
employed by Tenant; (iii) any changes requested by Tenant in or to previously
approved work or

4



--------------------------------------------------------------------------------



 



in the approved Construction Plans; (iv) delays in delivery of any materials
specified by Tenant through change orders; (v) the failure of Tenant to pay as
and when due under this Exhibit all Construction Costs and other costs and
expenses to construct the New Tenant Improvements in excess of Landlord’s
Allowance; or (vi) unreasonable interference with the construction of the New
Tenant Improvements or HVAC Work. Landlord shall notify Tenant in writing of a
Tenant Delay within three (3) business days after the earlier of (a) Landlord
receipt of notice from Landlord’s contractor of an event or circumstance for a
Tenant Delay or (b) the date when Landlord otherwise has received actual
knowledge of such event or circumstance constituting a Tenant Delay; provided,
however, if such notice is not timely given, the length of the Tenant Delay
shall be decreased by the number of days between the end of such third (3rd)
business day and the date of such notice to Tenant of such Tenant Delay.
          “New Tenant Improvements” — The improvements (other than the HVAC Work
and Landlord’s Additional Work) to be installed by Landlord in the Premises
substantially in accordance with the Construction Plans for the New Tenant
Improvements. The New Tenant Improvements shall be similar in design, type and
quality that were constructed in the Current Premises for Tenant.
Notwithstanding anything to the contrary in the Second Amendment or this
Exhibit, the New Tenant Improvements may be constructed in two separate phases
as described in Section 1 above and in the definition of Substantial Completion.
In such event, the New Tenant Improvements for the Early Occupancy Space will
not start until after Tenant vacates and removes its property from the Early
Occupancy Space.
     3. Construction of New Tenant Improvements and HVAC Work. Tenant shall
engage the architect, structural and mechanical engineers and other design and
construction professionals and consultants that are needed to design the New
Tenant Improvements, each of whom shall be duly licensed in the Commonwealth of
Massachusetts and approved in advance in writing by Landlord, to prepare the
Construction Plans. Landlord shall not unreasonably withhold or delay its
approval of the proposed architect and engineers. Tenant may present a list of
other different architects, engineers and design and construction consultants
for Landlord’s reasonable approval and Tenant may use any architect and
engineers that has been approved by Landlord. Tenant shall cause the Space Plans
and Construction Plans to be prepared by the approved architect, mechanical
engineer(s) and design consultants. Tenant shall pay for the cost of such
architect and engineer but the cost for such services reimbursed by Landlord
shall be part of the Construction Costs for the New Tenant Improvements. Tenant
may use Landlord’s Allowance for payment of such costs. The parties agree to
cooperate with each other and the architects and engineers preparing the Space
Plans and Construction Plans.
          3.1 Space Plans. Within thirty-five (35) days after the execution of
the Second Amendment by Tenant and Landlord, Tenant shall submit to its
architect or designer all additional information, including occupancy
requirements for the New Tenant Improvements in the Second Expansion Premises
(“Information”), necessary to enable the architect, designer or contractor to
prepare space plans for the New Tenant Improvements containing all demising
walls, corridors, entrances, exits, doors, interior partitions, and the
locations of all offices, conference rooms, computer rooms, and other rooms and
layout. Landlord shall be entitled to rely upon all plans, drawings and
information supplied by or for Tenant in preparing the space plans. Tenant shall
deliver a copy of any proposed space plans that are acceptable to Tenant for
Landlord’s approval. Within ten (10) business days after receipt of the space
plans, Landlord

5



--------------------------------------------------------------------------------



 



shall notify Tenant in writing that: (i) Landlord approves such space plans; or
(ii) Landlord disapproves such space plans in the particular instances specified
by Landlord in such notice (including, without limitation, the specific changes
requested by Landlord. Landlord shall not unreasonably withhold its approval to
the space plans. Tenant shall cause any proposed space plans to be revised
appropriately to address Landlord’s comments and to be resubmitted to Landlord
for its prompt review and approval or disapproval which shall be provided within
five (5) business days for review of any revised Space Plan. The failure of
Landlord to provide such written notice within said ten (10) or five
(5) business day period shall be a Landlord Delay to the extent such Landlord
Delay(s) result in there being less than one hundred eighty (180) days between
the date the Construction Plans are approved by Landlord and Tenant and the
bidding process under Section described in Section 3.4 below has been completed
and April 1, 2012. The space plans approved by the parties as provided above
shall be referred to as the “Space Plans.”
          3.2 Construction Plans. After approval of the Space Plans, Tenant
shall cause its architects and engineers to prepare Construction Plans for the
construction of the New Tenant Improvements and deliver the same to Landlord as
soon as reasonably possible. Within ten (10) days after receipt of the
Construction Plans, Landlord shall notify Tenant in writing that (i) Landlord
approves the Construction Plans; or (ii) Landlord disapproves the Construction
Plans because they vary in design from the Space Plans approved by Landlord and
Tenant in the particular instances specified by Landlord in such notice
(including, without limitation, the specific changes requested by Landlord), but
such disapproval shall constitute a Landlord Delay unless the proposed
Construction Plans materially deviates from the approved Space Plans. Landlord
shall not unreasonably withhold its approval to the proposed construction plans.
The failure of Landlord to provide such written notice within said ten (10) day
period shall be a Landlord Delay to the extent such Landlord Delay(s) result in
there being less than one hundred eighty (180) days between the date the
Construction Plans are approved by Landlord and Tenant and the bidding process
under Section described in Section 3.4 below has been completed and April 1,
2012.
          3.3 Tenant’s Design Consultant. Tenant may engage a construction
manager or contractor to assist Tenant in considering and evaluating the
estimated costs for the New Tenant Improvements based on different designs and
specifications for the Space Plan and Constructions Plans. Subject to
Section 5.1 below, Tenant shall pay for the cost of such construction manager or
contractor but the cost for such services which are reimbursed by Landlord shall
be part of the Construction Costs for the New Tenant Improvements. Tenant may
use Landlord’s Allowance for payment of such costs.
          3.4 Approval of the Construction Budget. Within twenty-five (25) days
after approval of the Construction Plans by Landlord and Tenant as provided
above, Landlord shall perform a competitive and open book bid process for
general contractor selection and present the results to Tenant. Landlord shall
propose for Tenant’s reasonable approval a list of prospective general
contractors to requests bids and Tenant shall provide its approval or
disapproval to the contractors on such list within five (5) days after request
by Landlord. Landlord may make such request prior the start of said twenty-five
day period described above. Landlord shall use its good faith reasonable efforts
to, unless waived by Tenant, obtain three (3) bids for the New Tenant
Improvements and HVAC Work from contractors approved by Tenant so long as Tenant

6



--------------------------------------------------------------------------------



 



has approved of not less than three (3) contractors willing to provide such bid
for consideration, and Tenant shall have the right to participate with Landlord
in the discussions and negotiations concerning the costs of the New Tenant
Improvements and HVAC Work. Landlord shall cooperate with Tenant to achieve
costs savings by value engineering wherever reasonable, but any additional time
incurred in connection therewith shall not constitute part of Landlord’s
twenty-five day period to perform and present competitive bids. After receipt of
all bids, Landlord and Tenant shall mutually agree to accept one of such bids
(both parties acknowledging and agreeing that they will consider factors, other
than price, in choosing the contractor to perform the New Tenant Improvements
and HVAC Work, such that the low bidder will not automatically be the chosen
contractor). Tenant shall provide its approval or disapproval of any bid and
contractor within fifteen (15) days after request by Landlord. Landlord shall
prepare the Construction Budget for the Construction Costs for the New Tenant
Improvements and HVAC Work from the contractor and bids selected as provided
above. The Construction Budget shall outline the general categories of costs for
the New Tenant Improvements and the HVAC Work. Notwithstanding the foregoing or
anything to the contrary contained in this Exhibit B, at Tenant’s election, in
order to expedite the bidding process and overall schedule for completion of the
New Tenant Improvements, Landlord shall, within five (5) business days following
written notice from Tenant, commence the bidding process described above for the
New Tenant Improvements prior to approval of the Construction Plans based upon
the approved Space Plan or on an early release of construction drawings and
present the results to Tenant within twenty-five (25) days following
commencement thereof. Tenant shall provide its approval or disapproval of any
such bid and contractor within fifteen (15) days after request by Landlord.
          3.5 Building Permits. After or in connection with the approval by
Landlord and Tenant of the Construction Plans and Construction Budget as
provided above, Landlord or its contractor shall submit the Construction Plans
to the appropriate governmental body for plan checking and a building permit.
Landlord, with Tenant’s cooperation, shall cause to be made any change in the
Construction Plans necessary to obtain the building permit and to the extent the
aggregate amount of the Construction Costs exceeds the amount of Landlord’s
Allowance, Tenant shall be responsible for such additional costs,
notwithstanding the amount previously specified in the Construction Budget
approved by Landlord and Tenant.
          3.6 Construction. Landlord shall construct the New Tenant Improvements
and HVAC Work substantially in accordance with the applicable Construction
Plans, in a good and workmanlike manner and in compliance with all Legal
Requirements. Landlord shall use commercially reasonable efforts to cause the
contractor(s) to timely perform the foregoing work.
          3.7 Tenant’s Responsibility. Tenant shall be solely responsible for
the suitability for the Tenant’s needs and business of the design and function
of the New Tenant Improvements. Tenant shall also be responsible for procuring
or installing in the Second Expansion Premises any trade fixtures, equipment,
furniture, furnishings, telephone equipment or other personal property
(“Personal Property”) to be used in the Second Expansion Premises by Tenant, and
the cost of such Personal Property shall be paid by Tenant. Tenant shall conform
to the Building’s wiring standards in installing any telephone equipment and
shall be subject to any and all rules of the site during construction. Tenant
shall be responsible to ensure that Tenant’s architect and engineer cause the
Space Plans and Construction Plans to be prepared in compliance with all
applicable Legal Requirements. Landlord’s approval of any plans,

7



--------------------------------------------------------------------------------



 



including, without limitation, the Space Plans or the Construction Plans, shall
not: (i) constitute an opinion or agreement by Landlord that such plans are in
compliance with all applicable Legal Requirements, or (ii) impose on Landlord
any responsibility for a design defect, or (iii) constitute a representation or
warranty regarding the accuracy, completeness or correctness thereof.
     4. Landlord’s Additional Work. Landlord shall construct Landlord’s
Additional Work substantially in accordance with this Work Letter and the
construction contract(s) to be executed by Landlord and its contractor(s) and in
a good and workmanlike manner and in compliance with all Legal Requirements.
Landlord shall commence the Landlord’s Additional Work within a commercially
reasonable period of time after the date hereof and use its good faith efforts
to substantially complete Landlord’s Additional Work as soon as is commercially
reasonable after the date hereof taking into consideration the schedule for
performance of the New Tenant Improvements and HVAC Work, subject to any Tenant
Delay, Permitted Delay and Force Majeure Delay. The construction contract(s) for
completing Landlord’s Additional Work and the contractor(s) to perform such work
shall be approved and/or selected, as the case may be, by Landlord in its sole
and absolute discretion without the consent of Tenant. Landlord’s Additional
Work shall be deemed substantially complete when Landlord has notified Tenant
that Landlord’s Additional Work has been substantially completed, except for
“punch list” items which may be completed without materially affecting Tenant’s
use or occupancy of the Second Expansion Premises, as determined by Landlord’s
architect or contractor.
     5. Payment of Construction Costs.
          5.1 New Tenant Improvements. Landlord shall pay for the Construction
Costs for the New Tenant Improvements, not to exceed the amount of Landlord’s
Allowance, except as provided in Section 5.2 below. Tenant acknowledges and
agrees that it shall be responsible for payment of all Construction Costs in
excess of Landlord’s Allowance for the New Tenant Improvements and shall pay to
Landlord within twenty (20) days after request from Landlord the amount of such
excess Construction Costs. Landlord shall pay to Tenant for payment to Tenant’s
architect and engineers, or at Landlord’s election Landlord shall pay directly
to Tenant’s architect and engineer, the portion of Landlord’s Allowance incurred
by Tenant for such architect and engineer to prepare the Space Plans and
Constructions Plans. Such payment shall be made by Landlord within thirty (30)
days after receipt of a detailed invoice from such architect and engineer that
is approved in writing by Tenant. The same procedure shall be followed for
payment of portions of Landlord’s Allowance for Tenant’s construction manager
under Section 3.3 of this Exhibit B.
          5.2 Excess Code Compliant Costs. Landlord shall be responsible for the
additional costs incurred for, and shall perform in a good and workmanlike
manner in compliance with all applicable Legal Requirements, any additional work
required to be done to the Exterior Areas (hereinafter defined) to comply with
applicable building codes and laws as such codes and laws are currently
interpreted and applied by the local governmental authority for office use
(“Code Compliant Work”) to the extent the Code Compliant Work is required to be
undertaken at by the local governemntal authority at the time of or in
connection with the construction of the New Tenant Improvements. For purposes
hereof, the “Exterior Areas” mean the main sewer and drainage system under and
outside of the Building, all exterior entranceways into the Building (excluding
any entrance doors) and roof of the Building.

8



--------------------------------------------------------------------------------



 



          5.3 HVAC Work. Landlord shall pay for the Construction Costs for the
HVAC Work, not to exceed the amount of the HVAC Allowance. Tenant acknowledges
and agrees that it shall be responsible for payment of all Construction Costs in
excess of the HVAC Allowance for the HVAC Work and shall pay to Landlord within
twenty (20) days after request from Landlord the amount of such excess
Construction Costs.
          5.4 Landlord’s Additional Work. Landlord shall pay for the
Construction Costs for Landlord’s Additional Work, except for any additional
costs for Landlord’s Additional Work due to any changes requested by Tenant,
which excess costs shall be paid by Tenant to Landlord as provided in Section 6
below.
     6. Changes. Tenant shall not be permitted to make any change in the New
Tenant Improvements or HVAC Work after approval of Construction Plans therefor
or to Landlord’s Additional Work without the prior written approval of Landlord,
which shall not be unreasonably withheld. The cost of such changes and the
additional costs as a result of any changes, including the cost to revise the
Construction Plans, obtain any additional permits, construct any additional
improvements required as a result thereof, the cost for materials and labor, and
all other additional costs incurred by Landlord from resulting delays in
completing the New Tenant Improvements, HVAC Work or Landlord’s Additional Work,
which, in any case increase the cost of the New Tenant Improvements in excess of
Landlord’s Allowance or increase the cost of the HVAC Work in excess of the HVAC
Allowance Work or increase the cost of Landlord’s Additional Work, shall be paid
by Tenant to Landlord within twenty (20) days after Tenant’s receipt of notice
from Landlord. If Landlord does not receive such payment within said twenty
(20) day period, Landlord shall have the right, in addition to any other rights
or remedies available under the Lease, at law or in equity, to (i) proceed with
the other work not affected by such change until such payment is received;
and/or (ii) proceed with the work without making such change; in which case the
commencement or completion of such work shall not be deemed a waiver of Tenant’s
obligation to pay for same or any additional costs or expenses incurred as a
result thereof.
     7. Tenant’s Lease Default. Notwithstanding any provision to the contrary
contained in the Lease or this Exhibit, if a Default by Tenant exists under the
Lease, as amended by the Second Amendment, then (i) in addition to all other
rights and remedies granted to Landlord pursuant to the Lease, the Second
Amendment and/or this Exhibit, Landlord shall have the right to cease the
construction of Landlord’s Work (in which case, Tenant shall be responsible for
any delay in the completion of Landlord’s Work caused by such work stoppage),
and (ii) all other obligations of Landlord under the terms of this Exhibit shall
be forgiven until such time as such Default is cured pursuant to the terms of
the Lease, as amended by the Second Amendment.

9



--------------------------------------------------------------------------------



 



EXHIBIT B-1
Landlord’s Additional Work
1. Relocate Fire Test Connections
Landlord shall perform the following work with respect to the post indicator
valves shown in Figure 1 and the fire test connections depicted in Figure 2.
Landlord shall, in good faith, investigate the feasibility of relocating the
post indicator valves identified in Figure 1 from their existing conspicuous
location in the main entrance to a more discrete location acceptable to Tenant
and Landlord, and if reasonably feasible, Landlord shall relocate the same. If
relocation is not feasible, Landlord shall cooperate and consult with Tenant to
develop and implement aesthetically pleasing and practical landscaping around
such connections. Any and all relocations of post indicator valves and/or the
introduction of landscaping shall be subject to the prior written approval of
the Bedford Fire Department and any other applicable governmental authorities
and agencies. Landlord shall not be required to spend more than $10,000.00 for
the cost for the work under this paragraph.
Figure 2 ICON A identifies the location of a single fire test connection that is
visible from the main lobby and entrance walkway. Landlord shall relocate the
test connection to the ICON B location in Figure 2. Landlord shall cover the
relocated connection as seen in Figure 3 with an aesthetically pleasing covering
and restore the area from which it is relocated. The work under this paragraph
is shall be subject to the prior written approval of any applicable governmental
authorities and agencies.

1



--------------------------------------------------------------------------------



 



GRAPHIC [b86955b8695504.gif]
Figure : Front Entrance Fire Connections
GRAPHIC [b86955b8695505.gif]
Figure 2: Front Entrance Fire Connections.

2



--------------------------------------------------------------------------------



 



GRAPHIC [b86955b8695506.gif]
Figure 3: Front Entrance Fire Connection correction.
2. Resolve the heating/weatherproofing/walk off mat issues at main entrance
vestibule.
The east tower main entrance to the Current Premises shall be replaced with a
suitable design that incorporates regional insulated protection from elements.
Figure 4 indicates current state and Figure 5 represents materials that should
be used to compensate heating and cooling exposure.
Such entrance shall be extended to incorporate a larger vestibule with
appropriate drainage that allows rain and snow to properly drain away from the
Building and not into it. This work shall prevent ice melt and sand from seeping
into the main lobby of the Building except due to wind, storm, and pedestrian
ingress and egress when the doors are opened.

3



--------------------------------------------------------------------------------



 



GRAPHIC [b86955b8695507.gif]
Figure 4: Front Entrance poorly designed non-insulated doors.
GRAPHIC [b86955b8695508.gif]
Figure 5: Front Entrance properly designed insulated doors.

4



--------------------------------------------------------------------------------



 



3. Landlord to take over control of HVAC EMS system, connecting system to base
building system and converting existing pneumatic controls to DDC. Landlord to
provide independent wireless network to run EMS and give Tenant read access for
monitoring.
After providing Landlord control of the EMS system, Landlord shall provide
reasonably prompt response to service requests relating to temperature and
adjustment controls for Tenant’s employees’ comfort. The system will be made
available to the Building’s property manager. Tenant’s facilities coordinator
shall have read access to this system.
4. Remove InteQ exterior sign and repair any damage
The west tower “InteQ” signage shall be removed and any damage to the façade
under which such signage was located shall be repaired.
GRAPHIC [b86955b8695509.gif]
Figure 6: Existing west tower InteQ sign to be removed.
5. Additional exterior landscaping work around the West Tower.
Landlord shall add additional exterior landscaping or remove and change existing
landscaping around the West Tower pursuant to a plan designed by Tenant and, if
Tenant requests, performed by a landscape contractor selected by Tenant;
provided such plan designed by Tenant does not increase the annual ongoing
repair and maintenance of the Property, such as by way of

5



--------------------------------------------------------------------------------



 



example only including trees and bushes that require special treatment or are
not likely to withstand the adverse weather conditions experienced in the area.
Landlord is not required to spend more than $80,000.00 for Landlord’s Additional
Work under this Section. Tenant shall have the right to install and maintain
additional landscaping elsewhere on the Property using its own landscape
architect and landscape contractors; however, any additional costs in excess of
$80,000.00 shall be paid by Tenant. The foregoing work is not part of the
ongoing repair and maintenance of the landscaping.
6. Add parking lot curb replacement and visitor parking space and monument signs
to exterior.
Landlord shall replace all curbing around the island situated generally in front
of the west tower as shown in Figure 7 below. Tenant shall have the exclusive
right to use the signage area for the existing monument sign at Crosby Drive and
the main driveway; accordingly, Landlord shall remove the existing “DIVCO” sign
and other signs and replace them with a sign designed by Tenant, subject to the
reasonable approval of Landlord with an area equivalent to the aggregate area of
the existing monument signage. Any such replacement signage shall be subject to
the approval of the local governmental authority. Landlord shall also install
directional signage, as requested by Tenant and approved by Landlord, which
approval shall not be unreasonably withheld, conditioned or delayed, along the
roadways within the Property. Landlord will pay for such replacement signage
provided such replacement signage is of the same size, type and design of the
existing signage. Notwithstanding the foregoing, Tenant’s exclusive right to
such signage area is subject to Landlord’s right to develop the Property and
allow future tenants and occupants pro-rata signage rights.
GRAPHIC [b86955b8695510.gif]
Figure 7: Curbing to be replaced by Landlord
7. Refurbish all elevator interiors excluding the freight elevator.

6



--------------------------------------------------------------------------------



 



Landlord shall refurbish the east tower elevators (2) off of the atrium in
Tenant’s Current Premises by replacing interior panels consistent with the
modern look and feel of the surrounding design of Tenant’s Current Premises.
Information for the design of this elevator will be provided by Tenant’s
architect and subject to Landlord’s approval, which shall not be unreasonably
withheld, conditioned or delayed. Landlord shall, concurrently with the
construction of the New Tenant Improvements, refurbish the west tower elevators
to the same standard. Landlord shall not be required to spend more than
$15,000.00 for each elevator cab (i.e., $60,000.00 in the aggregate for the 4
elevator cabs). Any additional costs shall be paid by Tenant to Landlord within
twenty (20) days after written request by Landlord, together with reasonable
supporting documentation of such additional costs.
GRAPHIC [b86955b8695511.gif]
Figure 8: Elevators needing updating.
8. Waterproof the exterior glazing of the West Tower.

    Landlord shall perform new glazing, caulking and waterproofing on the west
tower around all exterior windows, expansion joints and roofing components.

7



--------------------------------------------------------------------------------



 



GRAPHIC [b86955b8695512.gif]
Figure 9: Caulking between expansion joints.
GRAPHICS [b86955b8695513.gif]
Figure 10: Paint and possible mold exposure to west tower.
9. Install a patio at exterior location by the cafeteria and remove fence.
Landlord shall provide Tenant with a patio located in the rear of the Building
behind the cafeteria. The patio plan must be reasonably acceptable to Tenant and
Landlord. (See Example in figure 11).
Landlord shall remove all fencing in the rear of the Building. (See figure 12)

8



--------------------------------------------------------------------------------



 



Landlord shall only be required to spend up to $55,000.00 for the cost of all
work under this Section 9. Any additional costs shall be paid by Tenant to
Landlord within twenty (20) days after written request by Landlord, together
with reasonable supporting documentation of such additional costs.
GRAPHIC [b86955b8695514.gif]
Figure 11: Example of design plan for external patio located in the rear of the
building of Acme Packet

9



--------------------------------------------------------------------------------



 



GRAPHIC [b86955b8695515.gif]
Figure 12: Removal deteriorating fence.
10. Sand and paint the steel beams at the interior of the glass atrium walkway
between the two towers
Landlord shall clean, sand and repaint the atrium steel beams located between
the east and west towers, at Landlord’s sole cost and expense. See Figure 13
below, which identifies such steel beams in red.

10



--------------------------------------------------------------------------------



 



GRAPHIC [b86955b8695516.gif]
Figure 13: Sand and paint all steel beams in the atrium between the east and
west tower.

11



--------------------------------------------------------------------------------



 



EXHIBIT C

ACCEPTANCE ACKNOWLEDGMENT
     This Acceptance Acknowledgement is dated as of ______________, between MSCP
CROSBY, LLC, a Delaware limited liability company (“Landlord”), and ACME PACKET,
INC., a Delaware corporation (“Tenant”), who entered into that certain Second
Amendment to Lease dated as of ____________, 2011 (the “Second Amendment”), for
the lease of the Second Expansion Premises in the Building. The Second Amendment
amends the Lease. All capitalized terms, if not defined herein, shall be defined
as they are defined in the Lease.
     1. The parties to this document hereby agree that the date of
_______________, is the Second Expansion Commencement Date” of the Extended
Term.
     2. Tenant hereby confirms the following:
          (a) That it has accepted possession of Second Expansion Premises
pursuant to the terms of the Lease, as amended by the Second Amendment, subject,
however, to the terms and conditions of the Lease; and
          (b) That the New Tenant Improvements, HVAC Work and Landlord’s
Additional Work required to be furnished according to the Second Amendment by
Landlord have been Substantially Completed, subject, however, to the terms and
conditions of the Lease.
     3. This agreement, each and all of the provisions hereof, shall inure to
the benefit, or bind, as the case may require, the parties hereto, and their
respective heirs, successors, and assigns subject to the restrictions upon
assignment and subletting contained in the Lease.
     4. This Acceptance Acknowledgement may be executed by the parties hereto in
multiple counterparts, each of which when taken together shall constitute a
fully executed original document. Additionally, telecopied or e-mailed
signatures may be used in place of original signatures on this Acceptance
Acknowledgement. Landlord and Tenant intend to be bound by the signatures on the
telecopied or e-mailed document, are aware that the other party will rely on the
telecopied or e-mailed signatures, and hereby waive any defenses to the
enforcement of the terms of this Acceptance Acknowledgement based on the form of
signature.
     5. Each party represents and warrants to the other that it is duly
authorized to enter into this Amendment and perform its obligations without the
consent or approval of any other party and that the person signing on its behalf
is duly authorized to sign on behalf of such party.
[the balance of this page has been intentionally left blank; signature page
follows]

 



--------------------------------------------------------------------------------



 



                          LANDLORD:   TENANT:    
 
                        MSCP CROSBY, LLC,   ACME PACKET, INC.,     a Delaware
limited liability company   a Delaware corporation    
 
                        By:   Divco West Real Estate Services, Inc.,   By:  
__DO__NOT___SIGN___       A Delaware corporation       Name:             Its
Agent       Its:        
 
                 
 
   
By:
  __DO__NOT___SIGN___                  
 
  Name:                    
 
                       
 
  Its:                    
 
                       

[THIS EXHIBIT C IS TO BE SEPARATELY PRESENTED FOR EXECUTION; THIS EXHIBIT SHOULD
NOT BE SIGNED
WHEN THE LEASE IS SIGNED]

 



--------------------------------------------------------------------------------



 



EXHIBIT D
WINDOW WASHING SCHEDULE AND SPECIFICATIONS
     1. Promptly after the Effective Date, Landlord shall perform an initial
thorough cleaning of the interior and exterior panes of the Building’s exterior
windows. A renovating agent and pads will be used to scrub and clean all
windows, and a penetrating sealant will then be applied on glass to help prevent
future staining. If the stains are not removed by such scrubbing and cleaning,
the windows with such stains shall be replaced only to the extent there remains
any funds for this work as described below. Landlord shall not be required to
spend more than $80,000.00 in the aggregate for this work.
     2. Landlord shall thereafter biannually (i.e., twice per calendar year) at
the beginning of each spring and fall season during the Term clean the interior
and exterior panes of such windows in the same condition after completion of the
work described in paragraph 1, reasonable wear and tear excepted.
     Note: the picture below depicts streaks and stains which need to be cleaned
and scrubbed in connection with window cleanings as described above.
GRAPHIC [b86955b8695517.gif]

 



--------------------------------------------------------------------------------



 



EXHIBIT E

HVAC SPECIFICATIONS
Upon completion of the HVAC Work (as defined in Exhibit B to the Second
Amendment to which this Exhibit is attached) and subject to the last paragraph
of this Exhibit E, Landlord-provided complete HVAC system for all office areas
shall be sufficient to maintain the following temperatures within the Premises
during regular business hours of all business days:

          Temperature   Heating Season   Cooling Season
Outside:
  -5 degrees F   91 degrees F db/73 degrees F wb
 
       
Inside:
  72 degrees F db   74 degrees F db 50% RH
 
       
Discharge Air Temperature:
      55 degrees (adjustable to meet load)
 
       
Fresh Air
  Per Code    

Noise Limitation: The operation of the HVAC equipment shall not exceed NC-35
where appropriate in Premises.
Air Filtration: Air supply shall be filtered with a minimum efficiency of 65%
per ASHRAE STANDARD 52-76.
Any work required to initially meet the foregoing standards shall be part of the
HVAC Work for which Landlord shall only be required or responsible to pay up to
the HVAC Allowance (as defined in Exhibit B to the Second Amendment). All costs
and expenses for the HVAC Work in excess of the HVAC Allowance shall be paid by
Tenant at its expense. Accordingly, except to the extent Tenant pays any costs
for the HVAC Work in excess of the HVAC Allowance, Landlord shall not be
required to upgrade or expand the HVAC system beyond the cost of the HVAC
Allowance for the HVAC Work to initially meet the foregoing HVAC specifications;
provided, however, if upon completion of the HVAC Work such specifications are
met as determined by an independent third party HVAC consultant selected by
Tenant and reasonably approved by Landlord, Landlord shall be obligated to
comply with Section 4.1.3 of the Original Lease, as amended by Section 12.4.1 of
this Second Amendment for the balance of the Term, which obligation includes,
without limitation, the ongoing repair and maintenance of the HVAC system.
Landlord shall not be responsible nor required to make any changes to the HVAC

 



--------------------------------------------------------------------------------



 



system if the applicable standards have not been met in the future due to
(a) the emission from furnishings, fixtures or equipment installed or otherwise
located by Tenant in the Premises, (b) interference with the air-flow
requirements of the HVAC system due to any alterations or changes to the
Premises made by or for Tenant, (c) the increase in the personnel and occupants
of the Premises beyond the number provided based on the initial layout,
configuration and use of the Premises, or (d) the acts of Tenant or any of its
partners, employees, agents or contractors directly interfering with Landlord’s
maintenance of HVAC standards.

 